DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                                  Allowable Subject Matter
2.	Claims 1, 3, 5-6 are allowed.	
3.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 1: Wherein the predetermined rotation order is a rotation order at which a torque ripple occurs at the motor in accordance with a number of magnetic poles and a number of slots of the motor including remaining claim limitations. 
As per independent claim 5: Wherein the carrier frequency setting part sets, in a state where the frequency of the carrier is changed synchronously with a rotation number of the motor, the frequency of the carrier such that the frequency of the sideband wave component and the frequency of the predetermined rotation order become different from each other including remaining claim limitations.

                                               Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 4,994,978 to Kawamura discloses a motor control system.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846